Citation Nr: 1533570	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  08-03 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disorder other than on the face and ears, claimed as due to exposure to herbicides or mustard gas.

2.  Entitlement to service connection for fatigue of the arms and legs, claimed as due to exposure to herbicides or mustard gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 through August 1968.  That period of active duty includes service in the Republic of Vietnam from August 1965 through May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter was remanded previously by the Board in March 2011 for further development, to include affording the Veteran a VA examination of his skin and a VA examination of his claimed disability due to weakness in his extremities.  The ordered development was performed before the matter was returned to the Board.

In March 2014, the Board remanded this matter again for still additional development, to include:  obtaining records for additional private and VA treatment received by the Veteran since September 2009; affording the Veteran new VA examinations of his skin and extremities; and readjudication of the issues on appeal by the agency of original jurisdiction (AOJ).  The ordered development has been performed substantially and the issues on appeal are ripe for the Board's de novo consideration.

This appeal also initially included issues of the Veteran's entitlement to service connection for a respiratory condition with congestion in the lungs and service connection for blackheads and gland problems of the face and ears.  The Veteran claimed that both disabilities were due to in-service exposure to herbicides, mustard gas, and asbestos.  In March 2014, the Board denied the Veteran's claim for service connection for a respiratory disorder.  In the course of development following the Board's March 2014 remand, the Appeals Management Center (AMC) in Washington, D.C. issued a September 2014 rating decision in which it granted service connection for chloracne (claimed previously as blackheads and gland problems of the face and ears), with a 10 percent initial disability rating effective July 22, 2005.  As the issues concerning the Veteran's respiratory disorder and claimed blackheads and gland problems of the face and ears have been adjudicated fully, those issues do not remain before the Board.

The claims file in this case consists entirely of records being maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  This electronic file is simply an electronic facsimile of the Veteran's previous paper record.  All documents stored in this electronic claims file are reviewed and considered as part of the evidentiary record.

The issue of the Veteran's entitlement to service connection for fatigue of the arms and legs, claimed as due to exposure to herbicides or mustard gas, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current skin disorder other than his service-connected chloracne.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder other than on the face and ears, claimed as due to exposure to herbicides or mustard gas, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.316 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the issue of the Veteran's entitlement to service connection for a skin disorder other than on the face and ears, claimed as being due to herbicides or mustard gas, a pre-rating March 2006 letter notified the Veteran of the information and evidence needed to substantiate his claim.  Subsequently, a February 2010 letter notified the Veteran as to the process by which disability ratings and effective dates are assigned, as well as the type of evidence that impacts those determinations.  After that letter was issued, the Veteran was given an opportunity to respond before his appeal for service connection for a skin disorder was readjudicated in an August 2012 Supplemental Statement of the Case.  Hence, although full notice in accordance with the VCAA and Dingess was untimely, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, service personnel records, claims submissions, lay statements, identified and relevant private treatment records, VA treatment records, and social security records have been associated with the record.  The Veteran was afforded VA skin examinations in January 2012 and August 2014.  Those examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed skin disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As also discussed in the Board's previous March 2014 decision and remand, the RO properly followed the provisions of M21-1MR, IV.ii.1.F.22 in attempting to verify the Veteran's claimed mustard gas exposure.  Under this provision, evidence of full-body exposure to mustard gas or Lewisite should be requested if the service connection claim is for a disability listed under 38 C.F.R. § 3.316(a).  In this case, the Veteran alleges mustard gas exposure (and nerve and tear gas exposure) with regard to his claim for service connection for an unspecified skin disorder.  The Board observes that the diseases listed under 38 C.F.R. § 3.316(a) does include scar formation and squamous cell carcinoma of the skin.  To the extent that one may argue that the Veteran's claim for a general skin disorder triggers VA's duty to perform the development mandated under M21-1MR, IV.ii.1.F.22 and 38 C.F.R. § 3.316(a), the record shows that such development has been undertaken.  In that regard, the record shows that the RO contacted the Department of Defense (DoD) to ascertain whether the Veteran was identified in the DoD's Chemical Biological Warfare Exposure system.  In a response received by VA in August 2005, DoD advised that the Veteran was not listed in the DoD's "mustard gas database."  After receipt of additional information from the Veteran as to his personal information, dates of service, branch of service, unit assignment, and location of the alleged mustard gas exposure, VA contacted DoD again in March 2006 as part of additional follow-up efforts to verify the Veteran's claimed mustard gas exposure.  In May 2006, DoD responded again that, "[The Veteran] cannot be considered as being exposed to mustard agent."

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for Skin Disorder

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

As discussed in the Board's prior March 2014 decision and remand, the evidence does not show that the Veteran was exposed to mustard gas during his active duty service.  Indeed, evidence received since the March 2014 decision and remand was issued still does not indicate such exposure.

As also discussed in the previous March 2014 decision and remand, however, the Veteran may be presumed to have been exposed to herbicides by virtue of his documented service in Vietnam.  38 C.F.R. § 3.309(e) identifies specific diseases that shall be service-connected for those veterans who were exposed to an herbicide agent during active military, naval, or air service, even in the absence of any record of such disease occurring during service, provided that certain requirements under 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii)  are met, and provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113  and 38 C.F.R. § 3.307(d)  are also satisfied.  The diseases listed under 38 C.F.R. § 3.309(e) are as follow: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013).  In order for service connection for any of those diseases to be presumed under 38 C.F.R. § 3.309(e), such diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2014).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., Health Outcomes Not Associated with Exposure to Certain Herbicide Agents; Veterans and Agent Orange; Update 2008, 75 Fed. Reg. 81,332 (Dec. 27, 2010); Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 (June 8, 2010).  Nevertheless, the United States Court of Appeals for the Federal Circuit has held that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a claimant from establishing service connection with proof of direct causation, a task "which includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The standard for establishing service connection on a direct basis was set forth above, at the outset of the Board's analysis.

Here, service connection was granted to the Veteran for chloracne on his face and ears, effective July 22, 2005, in a September 2014 rating decision.  This award appears to be based largely upon the findings and opinions expressed in an August 2014 VA skin examination.  Nonetheless, the evidence does not show that the Veteran has any skin disorder other than the service-connected chloracne on his face and ears.

VA treatment records dated from 2006 through 2011 include an August 2009 record which indicates that a skin examination performed at that time revealed a rash on the Veteran's upper chest that, according to the Veteran, had been present for a long time.  Still, subsequent examinations of the skin, performed as part of periodic general physical examinations, noted no ongoing skin abnormalities.  Similarly, assorted private treatment records in the claims file do not document any subjective complaints or objective findings or diagnoses of any skin conditions.

A VA skin examination conducted in January 2012 revealed the presence of small dry warts on the Veteran's right forearm and scrotum.  The examiner opined that the noted warts were likely viral in nature and resulted from post-service virus exposure.  During re-examination of the skin in August 2014, the examiner noted the existence of lesions on the Veteran's face and ears which, as discussed above, were diagnosed as chloracne; however, did not observe any other skin abnormalities.  Overall, the examiner concluded, there is no pathology other than the Veteran's chloracne for which to render a diagnosis.

The evidence shows that the Veteran does not have a current skin disorder, other than his service-connected chloracne.  Under the circumstances, the basic prima facie elements for service connection for a skin disorder other than chloracne under 38 C.F.R. § 3.303(a) are not met.  Accordingly, the Veteran is not entitled to service connection for a skin disorder other than on the face and ears, and his appeal as to that issue must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a skin disorder other than on the face and ears, claimed as due to exposure to herbicides or mustard gas, is denied.


REMAND

In relation to the issue of the Veteran's entitlement to service connection for fatigue of the arms and legs, in accordance with the Board's March 2014 decision and remand, the Veteran was afforded a VA examination of his upper and lower extremities in August 2014.  Although the Veteran was also scheduled to undergo a VA examination for possible chronic fatigue, he did not report for that examination.

During the examination of his extremities, the Veteran demonstrated pain, decreased motion, decreased muscle strength, and instability in both knees which were apparently diagnosed as degenerative joint disease of both knees.  Similarly, an examination of the upper extremities revealed pain and diminished motion in both shoulders which were also diagnosed as degenerative joint disease of both shoulders.  Despite the noted findings and diagnoses, the examiner did not offer an opinion as to whether either or both degenerative joint conditions were the result of his active duty service, to include herbicide exposure.  For those reasons, the VA examiner's August 2014 opinion is incomplete.

Under the circumstances, the claims file should be provided to the same VA examiner who performed the August 2014 VA examination.  The examiner should be asked to review the claims file and to provide an addendum report stating whether the diagnosed degenerative joint disease of the Veteran's shoulders and knees were caused by or resulted from his active duty service, to include his in-service herbicide exposure.  If the same VA examiner is not available, then the file should be provided to a different examiner for an opinion, based on all of the evidence of record, the medical question posed above.  38 C.F.R. § 3.159(c)(4).

Prior to obtaining the addendum opinion, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his upper and/or lower extremities since February 2011.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran. 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for fatigue of the arms and legs.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange VA examinations of his claimed disability.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his claimed upper and/or lower extremities since February 2011.

2.  Make efforts to obtain the records for any medical treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3. After the foregoing development has been performed to the extent possible, the claims file should be forwarded to the same VA examiner who performed the August 2014 VA examination of the Veteran's upper and lower extremities.  The examiner should review the entire claims file, to include the newly obtained evidence, and provide the following opinions:

(a) is it at least as likely as not (a 50 percent probability or greater) that the degenerative joint disease in the Veteran's shoulders resulted from or were caused by his active duty service (to include his in-service exposure to herbicides)?

(b) is it at least as likely as not (a 50 percent probability or greater) that the degenerative joint disease in the Veteran's knees resulted from or were caused by his active duty service (to include his in-service exposure to herbicides)?

For purposes of the requested opinions, the examiner should assume that the Veteran service in Vietnam and was exposed to herbicides during his active duty service.

A complete rationale for all expressed opinions, which includes citation to any relevant facts, evidence, or medical principles, must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, she should expressly indicate this and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If the same VA examiner who performed the August 2014 VA examination is unavailable, then the file should be provided to another appropriate examiner for review.  If deemed necessary by the examiner, the Veteran should be arranged to undergo a new VA examination for the opinions requested above.  All tests and studies deemed necessary by the examiner should be performed. 

A report of the new examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  After completion of the above development, the issue of the Veteran's entitlement to service connection for fatigue of the arms and legs should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


